Citation Nr: 1039819	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, L-5, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 










INTRODUCTION

The Veteran had active service from May 1992 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied the Veteran's claim 
for an increased rating for his service-connected herniated 
nucleus pulposus, L-5.  Jurisdiction of the Veteran's claims file 
has subsequently been transferred to the RO in Wichita, Kansas.  


REMAND

In his March 2009 substantive appeal, the Veteran indicated that 
he desired a hearing before a Veterans Law Judge sitting at his 
local RO.  A hearing before the Board was then scheduled for 
April 9, 2010.  Thereafter, on April 9, 2010, the Veteran advised 
the RO that he would be unable to attend his scheduled hearing 
due to car trouble and requested that it be rescheduled.  
Consequently, as the Board has determined that good cause has 
been demonstrated for the rescheduling of the April 2010 hearing, 
the Board finds that this matter should be remanded so that the 
Veteran can be afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the Veteran with a hearing before 
a Veterans Law Judge sitting at his local 
RO.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


